Citation Nr: 0004031	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Associate Counsel







INTRODUCTION

The veteran's active military service extended from September 
1961 to July 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for a lung disorder.  

The case was previously before the Board in August 1999, when 
it was remanded to retrieve VA medical records.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records reveal that the veteran 
suffered from bronchitis and pneumonia during service.  These 
two bouts of lung disease were acute and transitory and the 
veteran's separation examination reveals that his lungs were 
normal, including a normal chest x-ray examination.  

3.  There is competent medical evidence of a current lung 
disorder.  VA medical records reveal diagnoses of chronic 
obstructive pulmonary disease (COPD) and emphysema.  

4.  The earliest medical reports dealing with any current 
lung disability are dated decades after service and do not 
relate the veteran's current lung disorders to his military 
service.  

5.  There is no medical opinion, or other competent evidence 
linking COPD and emphysema to the veteran's active military 
service.  

6.  The veteran has not presented competent evidence of a 
nexus between the symptoms during service and his current 
COPD and emphysema.


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for a lung disorder, and therefore there 
is no statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a lung disorder during 
service; (2) whether he has any current lung disorder; and, 
if so, (3) whether this current disability is etiologically 
related to active service.  The Board concludes that medical 
evidence is needed to lend plausible support for all of the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records spanning the veteran's entire 
period of military service.  In February 1962 the veteran had 
complaints of fever, chills, and cough.  The diagnosis was 
"bronchopneumonia."  In October 1963, pleuritis was 
diagnosed.  Chest x-rays conducted in March 1963 and January 
1964 revealed no abnormalities.  In December 1964 the veteran 
again had complaints of fever, chills, and cough.  This time 
the diagnosis was acute bronchitis.  In April 1965 an 
extension of enlistment examination of the veteran was 
conducted.  His lungs and chest were normal with no 
abnormalities noted by the examining physician.  A chest x-
ray was conducted and revealed a "normal chest."  In July 
1965 a separation examination of the veteran was conducted.  
Again his lungs and chest were normal with no abnormalities 
noted by the examining physician.  Another chest x-ray was 
conducted and revealed findings that were "WNL," within 
normal limits.

At this point the Board notes that the veteran submitted a 
written statement dated October 1999.  The veteran stated 
that on "my exit of the service you stated that my x-rays 
were within normal limits; then why did the Marines have me 
sign a medical release for my lungs and at the same time 
threaten me by saying that if I did not sign that release 
they would keep me for the three year inactive obligation."  
"The appellant's evidentiary assertions must be accepted as 
true for the purpose of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."   Samuels v. West, 11 Vet. App. 433, 435 (1998).  
However, in this case the Board finds absolutely no support 
to this allegation by the veteran as showing that his lungs 
were not normal.  The veteran's separation examination report 
clearly reveals that his lungs were normal on both physical 
examination and x-ray examination.  There were identically 
normal findings on another examination conducted a few months 
earlier in April 1965.  The Board finds that the medical 
evidence of record reveals that the veteran did suffer form 
bronchitis and pneumonia during service, but that these 
periods of illness were acute and transitory in nature.  The 
veteran made a full recovery and his lungs were normal upon 
separation from military service.  

The RO obtained the veteran's VA medical records which reveal 
that he is under treatment for breathing difficulty.  The 
diagnosis is chronic obstructive pulmonary disease and 
emphysema.  The earliest indication of any current lung 
disorder is a May 1995 VA radiology report.  There is no 
indication in any of these medical records that the veteran's 
current lung disorders are in any way related to his military 
service or to his inservice bouts of bronchitis and 
pneumonia.  In fact, the medical evidence of record 
specifically relates the veteran's current lung disorders to 
smoking and not to service.  

The veteran fails to show the required nexus between his 
current disabilities, emphysema and COPD, and any in-service 
disease or injury he incurred.  See Caluza, 7 Vet. App. at 
506. There is no medical evidence establishing a link to the 
veteran's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  Regulations require a continuity 
of symptomatology to link the post-service symptoms to injury 
during service when the fact of chronicity in service is not 
adequately supported.  38 C.F.R. § 3.303(b) (1999).

With no competent medical evidence linking the veteran's 
current COPD to his military service, he does not meet the 
third element required for the claim to be well grounded.  
See Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).  "A claim for a disability cannot be well grounded 
unless there is a medical opinion that links the current 
disability to the appellant's term of service.  In the usual 
case this nexus would consist of a medical diagnosis of a 
current disability that 'looks backward' to an in-service 
disease or injury and links the two."  Martin v. Gober, 10 
Vet. App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for a lung disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

